Citation Nr: 0710167	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  05-01 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Burke County Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to June 
1946, including service in World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania that denied 
entitlement to service connection for hearing loss.  The 
veteran perfected a timely appeal of this determination to 
the Board.

In December 2006, the veteran, accompanied by his 
representative, testified at a hearing conducted before the 
undersigned Veterans Law Judge at the local VA office.


FINDINGS OF FACT

The evidence of record does not demonstrate that the veteran 
developed bilateral hearing loss during service or as a 
result of his service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service.   38 U.S.C.A. §§ 1110, 1154(b) (West 
2002); 38 C.F.R. §§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in October 2002 and November 2006, 
the veteran was furnished notice of the type of evidence 
needed in order to substantiate his claim for service 
connection, including notice that a disability rating and 
effective date will be assigned if service connection is 
awarded, as well as the type of evidence VA would assist him 
in obtaining.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The veteran was also informed that he should 
send to VA evidence in his possession that pertains to the 
claim, and advised of the basic law and regulations governing 
the claim, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the claim.  
The veteran was also provided with adequate notice of the 
evidence, which was not of record, that was necessary to 
substantiate the veteran's claim, and also specifically 
informed the veteran of the cumulative information and 
evidence previously provided to VA, or obtained by VA on the 
veteran's behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, VA examination reports, and statements submitted by 
the veteran and his representative in support of his claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, if the evidence is 
consistent with the circumstances, conditions, or hardships 
of combat, even if there is no official record of the 
incident.  38 U.S.C.A. § 1154(b).  "Satisfactory evidence" 
is credible evidence.  Collette v. Brown, 82 F.3d 389, 392-
393 (Fed. Cir. 1996).  Thus, "[s]ection 1154(b) provides a 
factual basis upon which a determination can be made that a 
particular . . . injury was incurred . . . in service but not 
a basis to link etiologically the [injury] in service to the 
current condition."  Cohen v. Brown, 10 Vet. App. 128, 137-
38 (1997) (citing Libertine v. Brown, 9 Vet. App. 521, 524 
(1996)).  Therefore, this section considerably lightens the 
burden of a combat veteran who seeks benefits for disease or 
injury which he alleges were incurred in service.  Id.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, the veteran has been diagnosed as having 
bilateral hearing loss for VA purposes.  Therefore, although 
the Board has reviewed the lay and medical evidence in 
detail, the Board will focus its discussion on evidence that 
concerns whether the veteran's current hearing loss is 
related to a disease or injury in service, to include 
acoustic trauma during World War II.  

Here, the veteran's service medical records indicate that, 
upon service separation in June 1946, the veteran was able to 
detect a coin click at 20/20 feet bilaterally and whispered 
voice at 15/15 feet bilaterally.  No disease or defects were 
noted.  The veteran was also noted to have been diagnosed 
with otitis media in July 1945.  

In testimony before the Board in December 2006, the veteran 
reported that he served aboard the USS LaGrange in World War 
II and worked around the 40 mm and 5 inch guns.  The veteran 
indicated that they had been subject to attack on numerous 
occasions, and were hit at least twice in kamikaze attacks.  
The veteran's claims file contains photographs of damage to 
the ship done in one of the kamikaze attacks described by the 
veteran.  The veteran indicated extensive noise exposure 
during the fire fights and combat attacks.  

In order to determine whether the veteran suffers from 
hearing loss and if so whether the hearing loss is related to 
his military service, the veteran was afforded VA 
examinations in connection with his claim in June and July 
2005.  The June 2005 examiner indicated that the veteran's 
claims file was reviewed in connection with the examination.  
The examiner noted the veteran's separation physical dated in 
June 1946.  The examiner noted that the veteran was able to 
detect a coin click at 20/20 feet bilaterally and whispered 
voice at 15/15 feet bilaterally.  No disease or defects were 
noted.  The veteran was also noted to have been diagnosed 
with otitis media in July 1945.  During the examination, the 
veteran indicated hearing loss for the past 25 to 30 years.  
The veteran was also noted to have a history of acoustic 
trauma and noise exposure during service, to include working 
around 5 inch guns in service and during combat in the 
Pacific.  The veteran indicated some post-service 
occupational noise exposure, but indicated that it was not 
for extended periods of time.  No recreational noise exposure 
was indicated.  After examination, the veteran was diagnosed 
with probable sensorineural hearing loss.  The examiner noted 
that the whisper and coin click hearing tests administered 
upon service separation are highly subjective and are not 
accurate for unilateral or high frequency sensorineural 
hearing loss.  The examiner indicated that he would render a 
final opinion after an audiogram was available.

The veteran was afforded a VA audiological examination in 
July 2005.  The examiner indicated that the veteran's claims 
file was reviewed in connection with the examination.  The 
examiner noted that there were no pure tone hearing tests in 
the file, but indicated that the veteran brought in his 
serial audiograms from his workplace.  These audiograms were 
noted to show mild high frequency hearing loss in 1968 which 
progressed to severe high frequency hearing loss in 1977 in 
both ears.  The veteran reported that he worked in noise jobs 
prior to that, but did not have hearing tests done.  The 
examiner then noted the veteran's military service, to 
include hazardous noise exposure aboard ship in wartime and 
the veteran's long history of occupational noise exposure.  
After testing, the veteran was diagnosed with mild to 
profound sensorineural hearing loss in both ears.  Regarding 
a nexus to service, the examiner stated that "[i]n view of 
the documented history of hearing loss from (civilian) 
occupational noise, and the lack of evidence of hearing loss 
during service, it is not likely that the veteran's hearing 
loss resulted from military noise exposure."

In July 2005, the June 2005 examiner filed an addendum to his 
June 2005 report.  The examiner indicated that he reviewed 
the veteran's recent audiogram and the report of the July 
2005 audiologist.  The examiner concluded that "[a]s there 
is no definite evidence of hearing loss during the service 
and as the audiologist mentioned there is a documented 
history of hearing loss from civilian occupational noise I 
feel that it is not at least as likely as not that the 
veteran's hearing loss is related to his military service."  

Even according the veteran the benefit of the lightened 
burden of 38 U.S.C.A. § 1154(b), and finding that the veteran 
has a history of in-service hazardous noise exposure, the 
Board determines that the evidence of record is against a 
finding that the veteran's hearing loss is related to 
service.  See Cohen and Libertine, both supra.  Here, the VA 
examiners considered the veteran's history of in-service and 
post-service noise exposure, examined the veteran and his 
medical records in connection with his hearing loss claim, 
and specifically found that the veteran's hearing loss 
occurred following his military service and was not related 
to his military service.

In so concluding, the Board does not wish in any way to 
diminish the veteran's honored service in World War II.  The 
medical evidence, however, is against a finding linking the 
veteran's current hearing loss with his active duty service.  
38 C.F.R. § 3.159(a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  






ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


